Citation Nr: 0303199	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  00-10 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for pes 
planus.  

2.  Entitlement to an increased rating for a ganglion cyst of 
the left foot, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




REMAND

The veteran served on active duty from February 1986 to June 
1986.  

This matter originally comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veteran's affairs (VA).  In this decision, the 
claim for service connection for pes planus was not reopened 
and the disability evaluation for the ganglion cyst of the 
left foot was confirmed and continued at a noncompensable 
rating.  By an April 2000 rating decision, however, the RO 
increased the evaluation for the ganglion cyst of the left 
foot from a noncompensable to a 10 percent rating.  The 
effective date of this award was set at April 20, 1999, the 
date of the veteran's claim.  

The VA Form 9 received from the veteran in May 2000 shows 
that he indicated that he wanted a Board hearing at the local 
office before a member of the Board.  By a letter dated in 
July 2002, the RO notified him that his Travel Board hearing 
was scheduled for September 19, 2002.  In August 2002, the 
veteran notified the RO that he preferred having a video 
conference hearing.  This preference was restated in the 
veteran's October 2002 letter.  However, the veteran has not 
been provided a videoconference hearing.  In view of the 
foregoing, the case is remanded to the RO for the following 
actions:  

The RO should schedule the veteran for a 
videoconference hearing at the RO before 
a Veterans Law Judge of the Board.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purposes of this REMAND are to schedule a hearing and to 
ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




